DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–5 and 7–18 are pending. Claim 14 stands withdrawn. In total, claims 1–5, 7–13, and 15–18 are the subject of this Office Action.
Claim Interpretation
Claim 1 recites the limitation “polymer compound”. Conventionally, the term “compound” can refer to “something consisting of two or more different parts.”1 However, the Specification2 suggests that this term refers to a polymer. (Spec. 4–5 (describing specific examples of a polymer compound—e.g., “[a]mong the polymer compounds described above, polyvinylidene fluoride, polyimide, polyether sulfone, polysulfone, and cellulose acetate,  . . . , are preferred.”)) Thus, in view of these findings, Examiner is interpreting the limitation “polymer compound” as referring to a polymer (as opposed to, say, “a mixture comprising a polymer”).
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5, 7–13, and 15–18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein the porous membrane base has a proportion of pores in a range from 20% to 45%”. Respectfully, it is unclear what units correspond to the percentages (e.g., volume percent, percent surface area, etc.). Without the units being specified, it is unclear what range is actually being claimed. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 7, 9–13, and 15–17 are rejected under 35 U.S.C. 103 as being unpatentable over Li3 in view of Yang,4 Edwards,5 and Hong.6
With respect to claim 1, the following analysis applies.
Overview of Li
Li discloses a polymeric porous membrane (i.e., a “porous membrane base”) coated with a metal oxide film via atomic layer deposition (ALD). (Li Title; Abstract.) The membrane surface are pore walls are coated with a uniform layer of the metal oxide. (Id.)
Claim elements not expressly taught or suggested by Li
Li does not appear to expressly specify: (1) that the pores in its membrane are interconnected in a thickness direction; (2) the claimed degree of thickness uniformity; and (3) that its porous membrane base has a proportion of pores in a range from 20% to 45%.
The concept of having pores interconnected in a thickness direction is considered to be within the teaching of Li as well as obvious over Li in view of Yang
Li discloses that its membrane is track etched. (Li Abstract; p. 2, second and third full paragraphs.) The prior art suggests that track-etched membranes have pores which are interconnected in a thickness direction, viz., from one surface of said membrane to another.7 As such, the teaching of a porous membrane base having pores interconnected in a thickness direction is considered to be within the teaching of Li.
In addition, Yang discloses a photothermal membrane comprising a porous substrate and an oxide layer. (Yang ¶ 8.) Yang teaches that the pores of the substrate can be interconnected. (Id. ¶ 34.) Notably, Li teaches that its approach for forming a metal oxide film can be extended to modify other membranes. (Li Abstract.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Moreover, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669 (CCPA 1966)).
In view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was made, Yang’s disclosure would have reasonably suggested to those skilled in the art that a substrate having pores interconnected in a thickness direction was suitable for supporting a metal oxide film. Furthermore, with the above holdings in mind, it is also submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use a porous membrane base having pores interconnected in a thickness direction, in order to provide a suitable support for Li’s metal oxide film. KSR, 550 U.S. at 415–16; Ryco, 857 F.2d at 1425; MPEP § 2144.04(IV)(B).

The claimed thickness uniformity is presumed to be inherent to Li’s invention as well as obvious over Li in view of Edwards
As conveyed above, Li teaches forming its metal oxide film, on its porous membrane base, via ALD. (Li Abstract.) Li describes these layers as uniform. (Id.) Similarly, Applicant uses vapor deposition to form it metal oxide film. (Spec. p. 21–22, 42, 47.)
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both Li and Applicant use vapor deposition to form their metal oxide films, the claimed degree of thickness uniformity is presumed to be inherent to both metal oxide films until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra; see also MPEP § 2112(V).
In addition, Edwards teaches that, for membranes, a coating can provide resistance to environmental conditions (such temperature) and chemicals (such as solvents). (Edwards ¶ 44.) Edwards further teaches that the use of thin, uniform coatings enables this resistance to be achieved. (Id.) To this end, Edwards contemplates that coatings of such thinness, particularly when applied to polymers, would normally be expected to have defects such as pinholes or cracks that can expose the polymer to environmental substances such as air or chemicals. (Id. ¶ 45.) Edwards further contemplates that that diffusion through such thin layers could be significant. (Id.) Edwards also points out that thin coatings minimize changes to porosity and suggests that properties such as permeability can be enhanced by making minimal changes to pore characteristics. (Id. ¶ 48.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In addition, it has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456. Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson, 315 F.3d at 1330.
It is respectfully submitted that at the time Applicant’s invention was effectively filed, Edwards’ disclosure would have reasonably suggested to those skilled in the art that, essentially, regions of non-uniform thinness are troublesome: e.g., (A) defects such as pinholes or cracks which can expose the polymer to environmental substances such as air or chemicals (Edwards ¶ 45); (B) unwanted diffusion through thinner portions of the coating could be significant (id.); and (C) excessive regions of thickness in the coating can affect pore characteristics such as permeability. With this in mind, it is further submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the degree of thickness uniformity of Li’s metal oxide film, in order to: (1) prevent defects such as pinholes or cracks from exposing the porous membrane base to environmental substances—e.g., by direct flow through said defects or by diffusion through excessively thin portions of the coating; and (2) prevent excessively thick portions of the coating from altering local pore characteristics such as permeability. Aller, supra; Petersen, supra.
The claimed range of “proportion of pores” was known in the prior art
Hong teaches that a membrane having a proportion of pores in a range from 5% to 95% was suitable for providing filtration. (Hong ¶¶ 7, 13.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was made, it would have been prima facie obvious for one skilled in the art to use—relative to the porous membrane base of the instant combination—a proportion of pores within the claimed range of 20% to 45%—e.g., for the purpose of providing filtration.
With respect to claims 2 and 3, the instant combination does not appear to specify the claimed ranges of pore size. Hong teaches that pore sizes of 0.001 µm to 20 µm were suitable for providing filtration. (Hong ¶¶ 3, 5, 7, 13.) Hong’s range encompasses both of the claimed ranges. In view of these findings, in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art at the time the instant invention was effectively filed to use—relative to the porous membrane base of the instant combination—pore sizes within either of the claimed ranges—e.g., in order to provide filtration.
With respect to claim 4, the instant combination does not appear to expressly specify the claimed range of metal oxide film thickness. Li, suggests that the thickness (provided by multiple ALD cycles) affects: pore size, flux, and retention. (Li FIG. 6.) As conveyed above, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456. Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson, 315 F.3d at 1330. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the thickness of the metal oxide film of the instant combination, in order to enhance one or more of: pore size, flux, and retention.
With respect to claim 5, the instant claim appears to essentially contain the subject matter of claims 3 and 4. Respectfully, as conveyed in the rejections above, the subject matter of claims 3 and 4 are obvious over Edwards. Thus, given that claim 5 is directed to the combined subject matter of these claims, by extension, claim 5 is also found obvious for at least the same reasons provided supra.
With respect to claim 7, Li teaches that the metal oxide contains aluminum. (Li Abstract.)
With respect to claim 9, the instant combination does not appear to expressly specify the claimed range of thickness for its porous membrane. Hong teaches that a membrane can have a thickness of 0.1 mm to 50 mm (i.e., 100 µm to 50,000 µm) and that such thickness were suitable in providing filtration. (Hong ¶¶ 5, 7, 13.) In view of these findings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use—relative to the porous membrane of the instant combination, thicknesses within the overlapping range of 100 µm to 500 µm—e.g., in order to provide filtration.
With respect to claims 10–12, as conveyed in the rejection of claim 1 (see § 5.4.1 supra), the porous membrane of the instant combination has the same structural features as the porous membrane of claim 1. As such, the properties of both membranes—including those listed in claims 10–12—are presumed to be inherent to both membranes until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra; see also MPEP § 2112(V).
With respect to claim 13, the membrane of the instant combination is interpreted to be a water treatment membrane. (See, e.g., Li, paragraph bridging pp. 3–4.)
With respect to claims 15 and 16, Li teaches that its pores can have gradually decreasing diameters. (Li p. 6, first full paragraph.) In view of this finding, the limitations of claims 15 and 16 are considered to be within the teaching of Li.
With respect to claim 17, the instant claim is rejected for the reasons set forth in the rejection of claim 4 supra. (See § 5.4.3 supra.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Yang, Edwards, and Hong—in view of Van Rijn.8
With respect to claim 8, the instant combination does not appear to specify that the metal oxide is gallium oxide. Van Rijn discloses an inorganic membrane comprising a support and an inorganic membrane layer, the inorganic membrane layer being formed by vapor deposition. (Van Rijn Abstract.) Van Rijn teaches that its inorganic membrane is suitable for providing filtration. (Id. col. 1, l. 50 to col. 2, ll. 14.) Van Rijn further teaches that gallium was a suitable material for forming its inorganic layer. Along these same lines, Edwards teaches gallium oxide as a suitable material for forming an inorganic layer—via vapor deposition. (Edwards ¶¶ 41, 51–53.) 
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.))
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use gallium oxide as a material for the metal oxide film of the instant combination: in order to yield the predictable result of providing a suitable material for filtration via an inorganic membrane layer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Yang, Edwards, and Hong—in view of Clough.9 
With respect to claim 18, the instant combination does not appear to specify that the polymer compound is either of the polymers claimed. Clough suggests that at least both of these polymers were suitable for supporting a metal oxide. (Clough col. 18, ll. 35–56; paragraph bridging cols. 23–24.) 
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use either polyimide of polyvinylidene fluoride as the polymer compound in Edwards’ invention: since both polymers were known to be suitable substrates for supporting a metal oxide. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
Response to Remarks10
Applicant’s remarks have been carefully considered but are moot in view of the new grounds of rejection supra.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Compound, Dictionary.Cambridge.org, https://dictionary.cambridge.org/‌us/dictionary/english/compound (last visited May 16, 2021).
        2 Specification filed April 22, 2019 (“Spec.”).
        3 Li et al., Precise pore size tuning and surface modifications of polymeric membranes using the atomic layer deposition technique, 385–386 J. Membrane Sci., 1, 1–9 (2011). (“Li”).
        4 US 2020/0041169 A1, effectively filed August 2, 2018 (“Yang”).
        5 US 2012/0308807 A1, published December 6, 2012 (“Edwards”).
        6 US 2014/0339168 A1, published November 20, 2014 (“Hong”).
        7 See, e.g., US 2007/0100086 A1, ¶ 26 (“The polymer membrane that can be used as the porous polymer membrane in said step A) includes, without limitation, any polymer membranes wherein the upper portion and lower portion of the polymer membrane are interconnected via pores, such as a separation membrane known as Track-etched membrane,”); see also Hong, ¶ 17 (“the ceramic substrate contains pore channels or throats, i.e., interconnected pores enclosed in ceramic surfaces.”).
        8 US 5,543,046 A, issued August 6, 1996 (“Van Rijn”).
        9 US 6,866,885 B1, issued March 15, 2005 (“Clough”).
        10 Remarks filed April 1, ,2022.